MEMORANDUM DECISION                                                            FILED
                                                                          Nov 17 2017, 10:37 am

Pursuant to Ind. Appellate Rule 65(D),                                         CLERK
this Memorandum Decision shall not be                                      Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
David W. Stone IV                                       Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Laura R. Anderson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Drew Thomas Majors,                                     November 17, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A02-1705-CR-1171
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark K. Dudley,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        48C06-1602-F5-256



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017           Page 1 of 6
                                       Statement of the Case
[1]   Drew Thomas Majors (“Majors”) appeals the trial court’s revocation of his

      probation and order that he serve his previously suspended one-year sentence.

      He argues that: (1) the trial court abused its discretion when it revoked its

      probation; and (2) the trial court abused its discretion when it ordered him to

      serve his entire suspended sentence. Because we find that the trial court did not

      abuse its discretion in either respect, we affirm the trial court.


[2]   We Affirm.


                                                    Issues
              1. Whether the trial court abused its discretion when it revoked
                 Majors’ probation.

              2. Whether the trial court abused its discretion when it ordered
                 Majors to serve his previously suspended sentence in the
                 Department of Correction.

                                                    Facts
[3]   On May 16, 2016, Majors pled guilty to Level 6 felony residential entry and to

      Class A misdemeanor theft. The trial court sentenced him to two years, with

      one year executed and one year suspended to probation, for his residential entry

      conviction and to nine months for his theft conviction. The trial court also

      ordered the sentences to run concurrently.


[4]   Subsequently, on April 21, 2017, the Probation Department filed a notice of

      violation of probation, alleging that Majors had violated the terms of his

      probation by: (1) failing to report to the Probation Department; (2) failing to

      Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017   Page 2 of 6
      obtain a GED; (3) failing to obtain a substance abuse evaluation at a treatment

      facility and to comply with treatment recommendations; (4) testing positive for

      Cannabinoids on March 3, 2017; and (5) failing to maintain employment. Four

      days later, the Probation Department amended its notice to add an allegation

      that Majors had violated his probation by committing two new criminal

      offenses—Level 3 felony aggravated battery resulting in the loss or impairment

      of bodily function and Level 6 felony auto theft.


[5]   The trial court held a probation revocation hearing on May 23, 2017. At the

      hearing, Majors admitted to the first five alleged violations of his probation.

      With respect to his efforts to obtain a GED, he said that he had enrolled at the

      Excel Center but admitted that he had never started classes. With respect to his

      employment, he said that he had been employed from November 2016, when

      he was released from prison, until March 2017, but he acknowledged that he

      had not been employed since that time. Also at the hearing, Anderson Police

      Department Detective Larry Crenshaw presented evidence that Majors had

      committed the aggravated battery and auto theft offenses for which he had

      recently been charged.


[6]   At the conclusion of the hearing, the trial court noted that Majors had admitted

      the first five alleged probation violations listed in the State’s notice of probation

      violation. The trial court also found that the State had met its burden of

      proving that Majors had committed new criminal acts while on probation,

      specifically the aggravated battery and auto theft charges. The trial court



      Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017   Page 3 of 6
      revoked Majors’ probation and ordered him to serve his previously suspended

      one-year sentence in the Department of Correction. Majors now appeals.


                                                 Decision
[7]   On appeal, Majors argues that the trial court abused its discretion when it: (1)

      revoked his probation; and (2) ordered him to serve his previously suspended

      one-year sentence. We will address each of these issues in turn.


      1. Probation Revocation


[8]   Majors challenges the trial court’s revocation of his probation by arguing that

      the trial court should not have considered his failure to maintain employment

      or his alleged commission of new crimes. With respect to his failure to

      maintain employment, he asserts that there was no evidence that his actions

      were voluntary. With respect to his alleged commission of new crimes, Majors

      asserts that the trial court impermissibly relied on hearsay evidence that should

      not have been admitted into evidence at the hearing.


[9]   However, we need not address the merits of either of Majors’ arguments

      challenging the revocation of his probation, because we have previously held

      that violation of a single condition of probation is sufficient to revoke

      probation. See Luke v. State, 51 N.E.3d 401, 421 (Ind. Ct. App. 2016), trans.

      denied. Majors admitted to four other probation violations that he does not

      challenge on appeal. One of his admissions was that he had tested positive for

      Cannabinoids, a criminal offense, in March 2017. Based on these additional,


      Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017   Page 4 of 6
       unchallenged violations, we conclude that the trial court did not abuse its

       discretion in revoking Majors’ probation.


       2. Order to Serve Suspended Sentence


[10]   Majors also argues that the trial court abused its discretion when it ordered him

       to serve his previously suspended one-year sentence. Our supreme court has

       previously noted that probation is an alternative to commitment in the

       Department of Correction and is ordered at the sole discretion of the trial court.

       Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999), reh’g denied. A defendant is not

       entitled to serve a sentence on probation. Id. Rather, placement on probation is

       a “‘matter of grace’” and a “‘conditional liberty that is a favor, not a right.’” Id.

       (quoting Gilfillen v. State, 582 N.E.2d 821, 824 (Ind. 1991)). Upon determining

       that a probationer has violated a condition of probation, the trial court may

       “[o]rder execution of all or part of the sentence that was suspended at the time

       of initial sentencing.” IND. CODE § 35-38-2-3(h)(3). “Once a trial court has

       exercised its grace by ordering probation rather than incarceration, the judge

       should have considerable leeway in deciding how to proceed.” Prewitt v. State,

       878 N.E.2d 184, 188 (Ind. 2007). “If this discretion were not given to trial

       courts and sentences were scrutinized too severely on appeal, trial judges might

       be less inclined to order probation to future defendants.” Id. As a result, we

       review a trial court’s sentencing decision from a probation revocation for an

       abuse of discretion. Id. An abuse of discretion occurs where the decision is

       clearly against the logic and effect of the facts and circumstances before the

       court. Id.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017   Page 5 of 6
[11]   Majors’ argument relies on his above contention that the trial court improperly

       considered his commission of new crimes. He contends that we should remand

       because the trial court would not have ordered him to serve his entire

       suspended sentence if it had not improperly considered the allegation that he

       had committed new crimes.


[12]   Again, we need not address whether the trial court improperly determined that

       Majors had committed new crimes, because there was ample evidence to

       support the trial court’s sanction requiring Majors to serve his previously

       suspended sentence, regardless of the new crimes. Even if we do not consider

       the probation violations that Majors challenges on appeal, he still admitted to

       four violations. He violated those four conditions of probation within a few

       short months of being released from prison. Further, his violations were not, as

       he alleges, “no more than technical violations,” as he admitted to substantial

       violations such as testing positive for Cannabinoids. (Majors’ Br. 8).

       Accordingly, we conclude that the trial court did not abuse its discretion when

       it ordered Majors to serve his previously suspended sentence.


[13]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1705-CR-1171 | November 17, 2017   Page 6 of 6